Citation Nr: 0115025	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to restoration of a 10 percent disability rating 
for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to April 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Portland, Oregon.  


REMAND

The veteran contends that the 10 percent disability 
evaluation for his service-connected hemorrhoids should be 
restored.  

In a February 1997 decision, the RO proposed to reduce the 
veteran's schedular disability rating for service-connected 
hemorrhoids from 10 percent to zero percent.  That proposal 
was made final in a July 1997 decision, which reduced the 
rating from 10 percent to zero percent, effective October 1, 
1997.  The veteran timely disagreed with that rating 
reduction and perfected an appeal.  However, the RO has 
continued throughout the appellate process to treat this as a 
request for an increased evaluation.  

An appeal regarding a rating reduction is governed by the 
provisions of 38 C.F.R. 
§ 3.105(e) and also § 3.344(a).  In this regard, the RO 
should reassess its July 1997 rating reduction action, for 
service-connected hemorrhoids, to see that it complied with 
the applicable provisions of 38 C.F.R. § 3.344(a).  In 
performing this analysis, the RO's attention is directed to 
the case of Brown v. Brown, 5 Vet. App. 413 (1993), which 
deals with the reduction of a disability rating which had 
been in effect for five or more years. 

In this regard, the regulatory provisions of 38 C.F.R. § 
3.344 were not considered and set forth in any rating 
decision, statement of the case or supplemental statement of 
the case of record.  Consequently, the veteran has not been 
fully apprised of all applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination of his claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated when the Board addresses in its decision a 
question not addressed by the RO, the Board must consider 
whether or not the claimant has been given adequate notice of 
the need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument.  If not, 
it must be considered if the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In 
addition, if the Board determines the veteran has been 
prejudiced by a deficiency in the statement of the case, the 
Board should remand the case to the RO pursuant to 38 C.F.R. 
§ 19.9 (2000), specifying the action to be taken.  Bernard at 
394.

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103(a) (2000).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To that end, a VA examination should 
be scheduled to evaluate the severity of the veteran's 
service-connected hemorrhoids.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
hemorrhoids and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to assess the severity of his 
service-connected hemorrhoids.  It is 
imperative that the claims folder is made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
undertaken.  

3.  Thereafter, the RO should review the 
expanded record and determine whether 
reduction of the evaluation for the 
veteran's hemorrhoids was warranted under 
all applicable laws and regulations and 
in view of the applicable judicial 
holdings, including Brown v. Brown, 5 
Vet. App. 413 (1993).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


